Title: To Thomas Jefferson from George Taylor, 9 March 1801
From: Taylor, George
To: Jefferson, Thomas



Sir
Alexandria March 9th 1801

The Citizens of Alexandria anxious for an opportunity of testifying collectively their high respect, for the chief Magistrate of the United States, have with an unanimous voice at a late meeting held for the purpose; expressed their desire that you will partake of a public Dinner, at as early a day as will be most convenient to yourself;—Less favoured than their brethren of the Eastern side of the District, as being more remote from the seat of Government, they Persuade themselves you will not suffer any unimportant considerations to oppose this real expression of the general sentiment
It is Sir with peculiar satisfaction and a perfect acquiscence on the wish of my fellow Citizens that I have the honour to make you this communication;—and I beg you to be assured of the confidence and regard with
Which I am Sir Your Most Obt. Hul. Svt.

George Taylor Mayor

